UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:                                                       Chapter 7

TRANSCARE CORPORATION, et al.
                                                             Case No.: 16-10407 (SMB)
                                             Debtors.        (Jointly Administered)
-------------------------------------------------------x
SALVATORE LAMONICA, as Chapter 7
Trustee for the Estates of TransCare                         Adv. Proc. No. 18-1021
Corporation, et al.,

                 Plaintiff,

                 v.

LYNN TILTON, PATRIARCH
PARTNERS AGENCY SERVICES, LLC,
PATRIARCH PARTNERS, LLC,
PATRIARCH PARTNERS MANAGEMENT
GROUP, LLC, ARK II CLO 2001-1,
LIMITED, TRANSCENDENCE TRANSIT, INC.,
And TRANSCENDENCE TRANSIT II, INC.

                  Defendants.
-------------------------------------------------------x
                                                     ORDER

        Plaintiffs having filed an Amended Complaint [Docket No. 53] (the “Amended Adversary

Complaint”) in the above-captioned adversary proceeding; and upon Defendants’ Motion to

Dismiss Certain Claims Asserted in the Chapter 7 Trustee’s Amended Adversary Complaint

[Docket No. 60] (the “Motion”); and upon Plaintiff’s Opposition to Defendants’ Partial Motion to

Dismiss [Docket No 63] (the “Opposition”); and upon Defendants’ Reply in Further Support of

Their Motion to Dismiss Certain Claims Asserted in the Chapter 7 Trustee’s Amended Adversary

Complaint [Docket No. 68] (the “Reply”); and upon Defendants’ letter dated March 8, 2019,

requesting a pre-motion conference concerning Defendants’ planned summary judgment motion

 
 
[Docket No. 65] (the “Request”); and upon Plaintiff’s letter dated March 21, 2019 in response to

the Request [Docket No. 71]; and upon Defendants’ letter dated March 26, 2019 [Docket No. 72]

in further support of the Request; and a hearing having been held before this Court on March 28,

2019 (the “Hearing”) to consider the Motion, the Opposition, the Reply, and the parties’ letters

concerning the Request, as well as the arguments of counsel; and the Court having found that due

and proper Notice of the Motion having been served upon parties in interest and that no other or

further notice is necessary; and upon the record of the Hearing and the arguments of counsel;

        IT IS HEREBY ORDERED THAT:

        1.     Count IV of the Amended Adversary Complaint is hereby withdrawn by Plaintiff

as against Patriarch Partners Agency Services, LLC (“PPAS”). That part of the Motion seeking

dismissal of Count IV as against Ark II CLO 2001-1 Limited shall be taken under submission by

the Court.

        2.     That part of the Motion seeking dismissal of Count VI of the Amended Adversary

Complaint shall be taken under submission by the Court.

        3.     Count XI of the Amended Adversary Complaint is hereby dismissed as against

PPAS.

        3A. The Defendants shall file an answer to the Amended Adversary Complaint, without

        prejudice to their motion to dismiss, by April 22, 2019. [SMB: 4/2/19]

        4.     The parties shall file a Joint Pretrial Order with this Court by May 3, 2019.

        5.     The Final Pretrial Conference shall be held on May 14, 2019 at 10:00 a.m.

        6.     Defendants may move for summary judgment, but any such motion shall not affect

the pre-trial deadlines set forth in paragraphs 4 and 5 of this Order.




                                                  2
 
 
       7.     This Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

Dated: April 2nd, 2019                               /s/ STUART M. BERNSTEIN
      New York, New York                             United States Bankruptcy Judge




                                                3
 
 
